DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/27/2021 has been entered. Claims 1, 3, 5-7, and 9-13 remain for 
examination.

Allowable Subject Matter
Claims 1, 3, 5-7, and 9-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments regarding claims 1 and 7 filed on 10/27/2021 are considered persuasive. Accordingly, the prior art fails to disclose:
i. an antenna module as recited in claim 1 comprising: 
an antenna sheet which has a radiation pattern formed thereon; 
a first magnetic sheet which is disposed on one surface of the antenna sheet; and 
a second magnetic sheet which is disposed on other surface of the antenna sheet, wherein the first magnetic sheet and the second magnetic sheet form an overlapping area, wherein the antenna sheet comprises a first radiation pattern which is disposed adjacent to a first side of the antenna sheet, and a second radiation pattern which is disposed adjacent to a second side facing the first side, 
wherein the second radiation pattern comprises a third loop pattern wound multiple times on one surface of the antenna sheet, and a fourth loop pattern wound multiple times on other surface of the antenna sheet, 
wherein the first magnetic sheet is stacked on the one surface of the antenna sheet and is overlapped with parts of the third loop pattern and the fourth loop pattern of the second radiation pattern, 
wherein the second magnetic sheet is stacked on the other surface of the antenna sheet and is overlapped with the first radiation pattern and other parts of the third loop pattern and the fourth loop pattern of the second radiation pattern, and 
wherein the first magnetic sheet forms the overlapping area with the second magnetic sheet in an area which is overlapped with the second radiation pattern.

ii. an antenna module as recited in claim 7 comprising: 
an antenna sheet which has a radiation pattern formed thereon; 
a first magnetic sheet which is disposed on one surface of the antenna sheet; 
a second magnetic sheet which is disposed on other surface of the antenna sheet; and 
a third magnetic sheet which is disposed on the one surface of the antenna sheet, and spaced apart from the first magnetic sheet, 
wherein the first magnetic sheet and the second magnetic sheet form a first overlapping area, and the second magnetic sheet and the third magnetic sheet form a second overlapping area, 
wherein the antenna sheet comprises a first radiation pattern which is disposed adjacent to a first side of the antenna sheet, and a second radiation pattern which is disposed adjacent to a second side facing the first side, 
wherein the first radiation pattern comprises a first loop pattern wound multiple times on one surface of the antenna sheet, and a second loop pattern wound multiple times on the other surface of the antenna sheet, 
wherein the second radiation pattern comprises a third loop pattern is wound multiple times on one surface of the antenna sheet, and a fourth loop pattern is wound multiple times on the other surface of the antenna sheet, 
wherein the first magnetic sheet is stacked on the one surface of the antenna sheet and is overlapped with parts of the third loop pattern and the fourth loop pattern, Page 3 of 12Application No. 16/760,879 Attorney Docket Number V4090.10011US01 Responsive to Office Action dated July 27, 2021 
wherein the second magnetic sheet is stacked on the other surface of the antenna sheet and is overlapped with parts of the first loop pattern and the second loop pattern and other parts of the third loop pattern and the fourth loop pattern, 
wherein the third magnetic sheet is stacked on the one surface of the antenna sheet and is overlapped with other parts of the first loop pattern and the second loop pattern, and 
wherein the second magnetic sheet forms the first overlapping area with the first magnetic sheet in an area which is overlapped with the second radiation pattern, and forms the second overlapping area with the third magnetic sheet in an area which is overlapped with the first radiation pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887